Name: Decision No 2/98 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Latvia, of the other part of 27 October 1998 adopting the terms and conditions for the participation of Latvia in Community programmes in the fields of training, youth and education
 Type: Decision
 Subject Matter: education;  demography and population;  Europe;  European construction;  employment
 Date Published: 1998-11-21

 Avis juridique important|21998D1121(01)Decision No 2/98 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Latvia, of the other part of 27 October 1998 adopting the terms and conditions for the participation of Latvia in Community programmes in the fields of training, youth and education Official Journal L 313 , 21/11/1998 P. 0017 - 0020DECISION No 2/98 OF THE ASSOCIATION COUNCIL between the European Communities and their Member States, of the one part, and the Republic of Latvia, of the other part of 27 October 1998 adopting the terms and conditions for the participation of Latvia in Community programmes in the fields of training, youth and education (98/654/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Latvia, of the other (1), and in particular Article 109 thereof,Whereas according to Article 109 of the Europe Agreement and Annex XVIII thereto, Latvia may participate in Community framework programmes, specific programmes, projects or other actions notably in the fields of training, youth and education;Whereas according to the same Article the terms and conditions for the participation of Latvia in those activities shall be decided by the Association Council,HAS DECIDED AS FOLLOWS:Article 1 Latvia shall participate in the European Community programmes Leonardo da Vinci, Youth for Europe and Socrates according to the terms and conditions set out in Annex I and II which shall form an integral part of this Decision.Article 2 This Decision shall apply for the duration of the Leonardo da Vinci, Youth for Europe and Socrates programmes.Article 3 This Decision shall enter into force on the first day of the month following that of its adoption by the Association Council.Done at Brussels, 27 October 1998.For the Association CouncilThe PresidentW. SCHÃ SSEL(1) OJ L 26, 2. 2. 1998, p. 3.ANNEX I TERMS AND CONDITIONS FOR THE PARTICIPATION OF LATVIA IN THE LEONARDO DA VINCI, YOUTH FOR EUROPE AND SOCRATES PROGRAMMES 1. Latvia will participate in all activities of the Leonardo da Vinci, Youth for Europe and Socrates programmes (hereinafter called 'the programmes`) in conformity, unless otherwise provided in this Decision, with the objectives, criteria, procedures and deadlines as defined in Council Decision 94/819/EC of 6 December 1994 establishing an action programme for the implementation of a European Community vocational training policy (1), Decision No 818/95/EC of the European Parliament and of the Council of 14 March 1995 adopting the third phase of the 'Youth for Europe` programme (2) and Decision No 819/95/EC of the European Parliament and of the Council of 14 March 1995 establishing the Community action programme Socrates (3).2. The terms and conditions for the submission, assessment and selection of applications related to eligible institutions, organisations and individuals of Latvia will be the same as those applicable to eligible institutions, organisations and individuals of the Community.Language preparation and training activities concern the official languages of the Community. In exceptional circumstances, other languages could be accepted if the implementation of the programmes so requires.3. To ensure the Community dimension of the programmes, transnational projects and activities proposed by Latvia will be required to include a minimum number of partners from the Member States of the Community. This minimum number will be decided in the framework of the implementation of the programmes, taking into account the nature of the various activities, the number of partners in a given project, and the number of countries participating in the programme. Projects and activities carried out solely between Latvia and EFTA States which are parties to the EEA Agreement or any other third countries, including those with an Association agreement with the Community, to which participation in the programmes is open, are not eligible for Community financial support.4. In conformity with the terms of the relevant provisions of the Decisions on Leonardo da Vinci, Youth for Europe and Socrates, Latvia will provide the appropriate structures and mechanisms at national level and will take all other necessary steps to ensure national coordination and organisation of the implementation of the programmes.5. Latvia will pay each year a contribution to the general budget of the European Communities to cover the costs resulting from its participation of the programmes (see Annex II).The Association Committee is entitled to adapt this contribution whenever necessary.6. The Member States of the Community and Latvia will make every effort, within the framework of existing provisions, to facilitate the free movement and residence of students, teachers, university administrators, young people and other eligible persons moving between Latvia and the Member States of the Community for the purpose of participating in activities covered by this Decision.7. Without prejudice to the responsibilities of the Commission of the European Communities and the Court of Auditors of the European Communities in relation to the monitoring and evaluation of the programmes pursuant to the decisions concerning Leonardo da Vinci, Youth for Europe and Socrates (Articles 10, 9 and 8 respectively), the participation of Latvia in the programmes will be continuously monitored on a partnership basis involving the Commission of the European Communities and Latvia. Latvia will submit to the Commission relevant reports and take part in other specific activities set out by the Community in that context.8. Without prejudice to the procedures referred to in Article 6 of the Decision on Leonardo da Vinci, Article 6 of the Decision on Youth for Europe and Article 4 of the Decision on Socrates, Latvia will be invited to coordination meetings on any question concerning the implementation of this Decision prior to the regular meetings of the Committees. The Commission will inform Latvia about the results of such regular meetings.9. The language to be used as regards the application process, contracts, reports to be submitted and other administrative arrangements for the programmes, will be one of the official languages of the Community.(1) OJ L 340, 29. 12. 1994, p. 8.(2) OJ L 87, 20. 4. 1995, p. 1.(3) OJ L 87, 20. 4. 1995, p. 10.ANNEX II FINANCIAL CONTRIBUTION OF LATVIA TO LEONARDO DA VINCI, SOCRATES AND YOUTH FOR EUROPE 1. The financial contribution of Latvia will cover:- subsidies or any other financial support from the programmes to Latvian participants,- financial support from the programmes to the functioning of the national agencies, where applicable,- supplementary administrative costs related to the management of the programmes by the Commission stemming from Latvia's participation.2. For every financial year, the aggregated amount of subsidies or any other financial support received from the programmes by the Latvian beneficiaries and by the national agencies of Latvia will not exceed the contribution paid by Latvia, after deduction of the supplementary administrative costs.Should the contribution paid by Latvia to the general budget of the European Communities, after deduction of the supplementary administrative costs, be higher than the aggregated amount of the subsidies or other financial support received by the Latvian beneficiaries and by the national agencies from the programmes, the Commission of the European Communities will transfer the balance to the next budgetary exercise, and it will be deducted from the following year's contribution. Should such a balance be left when the programmes come to an end, the corresponding amount will be reimbursed to Latvia.3. Leonardo da VinciLatvia's annual contribution will be ECU 1 150 000 from 1998. From this sum, an amount of ECU 75 000 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Latvia's participation.4. SocratesLatvia's annual contribution will be:- ECU 296 000 in 1998 for its participation in Chapter II (School education, Comenius) and Chapter III (horizontal measures). From this sum, an amount of ECU 19 000 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Latvia's participation,- ECU 868 000 in 1999 for its participation in the entire Socrates programme, including Chapter I (Erasmus). From this sum, an amount of ECU 57 000 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Latvia's participation.5. Youth for EuropeLatvia's annual contribution will be:- ECU 198 000 in 1998 for participating in actions AI and BI,- ECU 300 000 in 1999 for participating in all the actions of the programme, except Action D.From these sums, an annual amount of ECU 13 000 in 1998, and ECU 20 000 in 1999 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Latvia's participation.6. The financial regulation applicable to the general budget of the European Communities will apply, notably to the management of the contribution of Latvia.After the entry into force of this Decision and at the beginning of 1999, the Commission will send to Latvia a call for funds corresponding to its contribution to the costs under this Decision.This contribution shall be expressed in ecus and paid into an ecu bank account of the Commission.The calculation of the annual contribution is based on a participation during a full financial year. Should the Association Council Decision enter into force in the course of a year, the contribution for that year will be adapted taking into account the state of implementation of the programmes for that particular year.Latvia will pay its contribution to the annual costs under this Decision according to the call for funds, at the latest three months after the call for funds is sent. Any delay in the payment of the contribution shall give rise to the payment of interest by Latvia on the outstanding amount from the due date. The interest rate corresponds to the rate applied by the European Monetary Cooperation Fund, for the month of the due date, for its operations in ecus (1), increased by 1,5 %.7. Latvia will pay the supplementary administrative costs referred to in paragraphs 3, 4 and 5 from its national budget.8. Of the remainder of its annual contribution to the Leonardo da Vinci programme, referred to in paragraph 3, Latvia will pay ECU 174 000 and ECU 500 000 from its national budget in 1998 and 1999 respectively. Subject to regular PHARE programming procedures, ECU 901 000 and ECU 575 000 will be paid from Latvia's annual PHARE national programmes of 1998 and 1999.Of the remainder of its annual contribution to the Socrates programme, referred to in paragraph 4, Latvia will pay ECU 0 and ECU 377 000 from its national budget in 1998 and 1999 respectively. Subject to regular PHARE programming procedures, ECU 277 000 and ECU 434 000 will be paid from Latvia's annual PHARE national programmes of 1998 and 1999 respectively.Of the remainder of its annual contribution to the Youth for Europe programme, referred to in paragraph 5, Latvia will pay ECU 0 and ECU 130 000 from its national budget in 1998 and 1999 respectively. Subject to regular PHARE programming procedures, ECU 185 000 and ECU 150 000 will be paid from Latvia's annual PHARE national programmes of 1998 and 1999 respectively.(1) Rate published monthly in the Official Journal of the European Communities - C series.